USCA4 Appeal: 22-6469      Doc: 11         Filed: 11/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6469


        KARSTEN OBED ALLEN,

                            Plaintiff - Appellant,

                     v.

        S. K. COLEMAN, Lieutenant at the Keen Mountain Correctional Center; D. K.
        NICHOLS, Lieutenant at the Keen Mountain Correctional Center; T. LOWE,
        Institutional Hearings Officer at the Keen Mountain Correctional Center; A. T.
        COLLINS, Unit Manager at the Keen Mountain Correctional Center; ISRAEL
        HAMILTON, Warden at the Keen Mountain Correctional Center,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Pamela Meade Sargent, Magistrate Judge. (7:21-cv-00241-PMS)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Karsten Obed Allen, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6469      Doc: 11         Filed: 11/22/2022      Pg: 2 of 2




        PER CURIAM:

               Karsten Obed Allen, a Virginia inmate, appeals the magistrate judge’s order 1

        dismissing without prejudice Allen’s 42 U.S.C. § 1983 action. 2 We have reviewed the

        record de novo and identified no error in the magistrate judge’s decision to grant

        Defendants’ Fed. R. Civ. P. 12(b)(6) motion to dismiss. See Mays v. Sprinkle, 992 F.3d

        295, 299 (4th Cir. 2021) (stating standard of review for a Rule 12(b)(6) dismissal).

        Accordingly, we affirm the magistrate judge’s dismissal order.          Allen v. Coleman,

        No. 7:21-cv-00241-PMS (W.D. Va. Mar. 25, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




               1
                The parties consented to jurisdiction before a magistrate judge pursuant to 28
        U.S.C. § 636(c) and Fed. R. Civ. P. 73.
               2
                Although the magistrate judge dismissed Allen’s complaint without prejudice, we
        conclude that the dismissal order is final and appealable. See Britt v. DeJoy, 45 F.4th 790,
        796 (4th Cir. 2022) (en banc) (published order).

                                                     2